Citation Nr: 1502151	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for toxic goiter.

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to service connection for rheumatic fever.
 
5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for nerve damage.

8.  Entitlement to service connection for bronchitis.
 
9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for bilateral knee replacements.

11.  Entitlement to service connection for bilateral knee osteoarthritis.
 
12.  Entitlement to service connection for arthritis of the neck and back.

13.  Entitlement to service connection for coronary artery disease.

14.  Entitlement to service connection for emphysema.
 
15.  Entitlement to a compensable rating for residuals of a fracture of the right fourth finger. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1955 and from July 1956 to April 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in October 2008, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  He subsequently submitted a statement in November 2008 wherein he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional medical documents pertinent to the present appeal.  The representative's written presentation is in VBMS.

This case was remanded for further development in August 2012. 

The issue of entitlement to a compensable rating for residuals of a fracture of the right fourth finger since January 30, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  Residuals of pneumonia were not manifest in service and are not otherwise attributable to active service.  

2.  Toxic goiter was not manifest in service and is not otherwise attributable to active service.  

3.  Hyperthyroidism was not manifest in service and is not otherwise attributable to active service.  

4.  Rheumatic fever was not manifest in service and is not otherwise attributable to active service.  
 
5.  Diabetes mellitus, type II, was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

6.  Prostate cancer was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

7.  Nerve damage was not manifest in service and is not otherwise attributable to active service.  

8.  Bronchitis was not manifest in service and is not otherwise attributable to active service.  
 
9.  Hypertension was not manifest in service nor was it was manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

10.  Bilateral knee replacements were not manifest in service and are not otherwise attributable to active service.  

11.  Bilateral knee osteoarthritis was not manifest in service, bilateral knee arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  
 
12.  Arthritis of the neck and back was not manifest in service, arthritis of the neck and back was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

13.  Coronary artery disease was not manifest in service nor was it was manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  

14.  Emphysema was not manifest in service and is not otherwise attributable to active service.  
 
15.  Prior to January 30, 2009, residuals of a fracture of the right fourth finger were not manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Toxic goiter was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Hyperthyroidism was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Rheumatic fever was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

6.  Prostate cancer was not incurred in or aggravated by service nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

7.  Nerve damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

8.  Bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

9.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

10.  Bilateral knee replacements were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

11.  Bilateral knee osteoarthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

12.  Arthritis of the neck and back was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

13.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

14.  Emphysema was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

15.  The criteria for the assignment of a compensable rating for residuals of a fracture of the right fourth finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5227.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2005, June 2005, June 2008 and September 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Board notes that some of the Veteran's service treatment records were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The claims folder contains some service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims for service connection for toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, hypertension, arthritis of the neck and back, and coronary artery disease.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran's toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, hypertension, arthritis of the neck and back, and coronary artery disease disabilities are related to service such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address these issues for service connection.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for residuals of pneumonia , toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, bronchitis, hypertension, bilateral knee replacements, bilateral knee osteoarthritis, arthritis of the neck and back, coronary artery disease and emphysema.  He argues that he had pneumonia during service on two separate occasions and was treated at the base hospital for two to three weeks for each episode.  He claims that he was exposed to jet fuels while working as an aircraft mechanic during service and that such caused his pneumonia.  According to the Veteran, he began to experience arthritic symptoms soon after discharge.  The Veteran also claims that he was treated for rheumatic fever in 1960.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as hypertension, diabetes mellitus, prostate cancer, coronary artery disease, and/or arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board finds against the claims for service connection for residuals of pneumonia, bronchitis, emphysema, bilateral knee replacements and bilateral knee osteoarthritis.  In this regard, service treatment records reveal a history of pneumonia one year ago during the enlistment examination in July 1956.  The Veteran complained of nasal stuffiness in July and August 1956.  Common cold was diagnosed each time.  He was described as afebrile and asymptomatic at the time of discharge.  In September 1956, the Veteran sprained his right knee when he fell onto concrete.  Three days later he was deemed fit for duty.  X rays of the knee at that time were negative.  

Despite the in service treatment for the right knee, pneumonia and the common cold, the separation examination revealed no notation of any residuals resulting therefrom.  Rather, the separation examination revealed normal findings for the nose, sinuses, lungs and chest, and lower extremities.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  There is no competent evidence that any of these disorders is related to any in-service occurrence or event.

Rather, it was opined in the October 2013 VA examination that the Veteran's pneumonia was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner commented that the Veteran appeared to have uncomplicated pneumonia while in service and that no long term treatment or complications were identified.  He further stated that treated uncomplicated pneumonia rarely causes chronic lung disease and that exposure to jet fuel and its fumes can cause acute pulmonary conditions but rarely causes the chronic lung conditions which the Veteran has.  According to the examiner, the Veteran smoked cigarettes for over 25 years post service and he did not complain of or receive treatment for respiratory problems during most of his post service years.  The cigarette smoking he stated is the most likely cause of all of his current respiratory conditions.  

The VA examiner also opined that the Veteran's knee condition was less likely than not (less than 50 percent probability ) incurred in or caused by the claimed in service injury, event, or illness.  He reasoned that a single bruised knee from a fall will rarely cause internal derangement and/or osteoarthritis.  The examiner stated that the Veteran had that single minor injury over 55 years ago and no further follow up or complaints were identified while in service.  The examiner found that both knees appear to have been damaged by time or post service activities.  

The Board acknowledges the Veteran's contentions that his exposure to jet fuels while working as an aircraft mechanic during service caused his pneumonia and his claim that he began to experience arthritic symptoms soon after discharge.  The Veteran's wife also claims that they married in July 1958 one year before his discharge and that he was having joint pain during this time.  According to the Veteran's wife, the Veteran has had problems with arthritis ever since and other problems to include diabetes, circulatory difficulties, and rheumatic fever.  

The Board notes that the Veteran is competent to report symptoms to include pain and the circumstances surrounding such.  The Board also notes that his wife is competent to report what she observed.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his pneumonia, bronchitis, emphysema, bilateral knee replacements and/or bilateral knee osteoarthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  Accordingly, service connection for pneumonia, bronchitis, emphysema, bilateral knee replacements and bilateral knee osteoarthritis is denied.  

The Board also finds against service connection for toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, hypertension, arthritis of the neck and back, and coronary artery disease.  To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for the above disabilities.  The Veteran had normal findings for the chest, upper extremities, spine/other musculoskeletal and neurologic at separation.  There is also no evidence of compensably disabling hypertension, prostate cancer, diabetes mellitus and/or coronary artery disease within one year of separation from active duty.  

A review of the record discloses that the Veteran's disabilities manifested years post service.  To that end, in November 1983, the Veteran was diagnosed with toxic goiter (hyperthyroidism).  He reported in November 1990 that he had a slip and fall in February 1990 and that he had neck and back trouble since that time.  In the June 1991 VA examination the Veteran was noted to have been hypertensive since 1988.  The above disabilities are shown to have manifested at least two decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service and there is no competent evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities of toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, hypertension, arthritis of the neck and back, and coronary artery disease directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  
Rather, his neck and back disabilities have been attributed to a non service related fall in 1990.  

The Board acknowledges the lay statements of the Veteran and his wife offered in support of his claims.  As noted, however, they are not competent to render etiology opinions on the issues presented.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran and/or his wife have the knowledge and/or expertise to render medical opinions addressing the etiology of the claimed disorders.  The Board finds that the issues at hand, i.e. the etiology of the Veteran's toxic goiter, hyperthyroidism, rheumatic fever, diabetes mellitus type II, prostate cancer, nerve damage, hypertension, arthritis of the neck and back, and coronary artery disease, are far too complex medical questions to lend themselves to the opinion of a layperson.  The VA service treatment records and historical record preponderate against the claims, and they are assigned greater probative weight.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's disabilities are related to service or any incident therein.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a compensable rating for residuals of a fracture of the right fourth finger prior to January 30, 2009.  His disability is rated under Diagnostic Code 5227.  Under DC 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5227. When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id.

Here, the Veteran expressed in April 2005 that his right hand disability had worsened.  He claimed he could not use his hand at all and that there was pain and swelling.  In April 2005, he was afforded a VA examination.  This examination revealed that there was swelling of the hand which prevented the Veteran from being able to make a fist.  He had moderate degenerative joint disease of the hand.  There was no ankyloses but limitation of motion.  His metacarpophalangeal was from 0 to 90 and he could go up to 60 degrees of flexion in all of the fingers.  Finger four had one and a half inch loss of approximation.  

In this case, the Veteran is receiving a noncompensable evaluation for his right fourth finger disability under Diagnostic Code 5227.  This is the maximum rating allowable.  The Board has considered whether any other diagnostic code would allow for a higher disability rating but has found none.  Despite his reports of right hand pain, the Veteran retains flexion up to 60 degrees for all fingers of the right hand.  Even when considering 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202, the functional equivalent of ankylosis for any finger of the right hand is not shown.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Accordingly, the claim is denied.

Regarding whether any claim for an increased rating warrants referral for an extrascheduler consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the appellant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of his disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for residuals of pneumonia is denied.

Entitlement to service connection for toxic goiter is denied. 

Entitlement to service connection for hyperthyroidism is denied. 

Entitlement to service connection for rheumatic fever is denied.  
 
Entitlement to service connection for type II diabetes mellitus is denied.  

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for nerve damage is denied. 

Entitlement to service connection for bronchitis is denied. 
 
Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for bilateral knee replacements is denied.  

Entitlement to service connection for bilateral knee osteoarthritis is denied.  
 
Entitlement to service connection for arthritis of the neck and back is denied.

Entitlement to service connection for coronary artery disease is denied. 

Entitlement to service connection for emphysema is denied. 

Entitlement to a compensable rating for residuals of a fracture of the right fourth finger prior to January 30, 2009 is denied.  


REMAND

Having reviewed the evidence of record, the Board finds that further development is needed to address the claim of entitlement to a compensable rating for residuals of a fracture of the right fourth finger since January 30, 2009.  To that end, while the Veteran was afforded a VA examination in January 2009, his private physician indicated in December 2009 that his condition had worsened.  The Board finds that additional development is needed to ascertain the current level of severity of the Veteran's service connected disability.  On remand, ongoing VA and private medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's residuals of a fracture of the right fourth finger.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability that are not already of record.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination of the right hand to determine the current severity of his right fourth finger.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology associated with the right fourth finger disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right fourth finger (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the service connected right fourth finger disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.  A rationale for any opinion expressed should be provided. 

3. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Upon completion of the above requested development the AOJ must readjudicate issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


